DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/26/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 6/5/2022, with respect to amended independent claim(s) 1 have been fully considered but are moot because the arguments do not apply to newly cited prior art Kim et al. (US publication 2019/0386134 A1) being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5, 8-12, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US publication 2019/0386134 A1), hereinafter referred to as Kim134.

Regarding claim 1, Kim134 teaches a semiconductor device (fig. 15 and related text) comprising: a semiconductor-on-insulator (SOI) substrate (A, examiner markup below) comprising a semiconductor layer (206, [0062]), a bulk substrate (B, examiner markup below) and an insulating layer (104, [0062]) between the semiconductor layer and the bulk substrate (fig. 15); a source region (124, [0034]) and a drain region (134, [0034]) disposed directly on the bulk substrate (fig. 15); an isolation structure (312, [0097]) extending through the insulating layer and the semiconductor layer and terminates in the bulk substrate (fig. 15); and a gate structure (240/250/256, [0064 and 0066]) between the source region and the drain region (fig. 15), the gate structure is disposed on the semiconductor layer (fig. 15).

    PNG
    media_image1.png
    420
    629
    media_image1.png
    Greyscale


	Regarding claim 2, Kim134 teaches further comprising a body well (122, [0023]) and an adjacent drift well (132, [0023]) in the bulk substrate, wherein the drain region is disposed on a top surface of the drift well (fig. 15).
Regarding claim 3, Kim134 teaches wherein the isolation structure has a top surface that is coplanar with a top surface of the semiconductor layer (fig. 15).
Regarding claim 5, Kim134 teaches wherein the gate structure comprises a gate electrode (250) disposed on a gate stack (240/256), the gate stack being disposed on the semiconductor layer (fig. 15).
Regarding claim 8, Kim134 teaches wherein the body well adjoins the drift well (fig. 15).
Regarding claim 9, Kim134 teaches wherein the drift well and the drain region are of the same conductivity type (fig. 15).
Regarding claim 10, Kim134 teaches wherein the drift well and the body well have opposite conductivity types with respect to each other (fig. 15).
Regarding claim 11, Kim134 teaches further comprising a drain extension region (region of 132 between 250 and 134) in the drift well, the drain extension region being located between the drain region and the gate structure (fig. 15).
Regarding claim 12, Kim134 teaches wherein the insulating layer and the semiconductor layer extend laterally to cover the drain extension region (fig. 15).
Regarding claim 21, Kim134 teaches wherein the body well has an edge and the drift well has an edge, the edge of the body well adjoins the edge of the drift well at a location below the gate structure (fig. 15).
Regarding claim 22, Kim134 teaches wherein the gate structure partially overlaps with the drift well and the body well (fig. 15).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim134, as applied to claim 1 above, and further in view of Hsu et al. (US publication 2014/0339636 A1), hereinafter referred to as Hsu636.

Regarding claim 4, Kim134 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Kim134 does not explicitly teach wherein the isolation structure has a top surface that is completely covered by the gate structure.
Hsu636 teaches wherein the isolation structure (112 under gate 120) has a top surface that is completely covered by the gate structure (fig. 1b) as a known alternative.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim134 with that of Hsu636 so that wherein the isolation structure has a top surface that is completely covered by the gate structure because it is a known alternative and would have been familiar to a person of ordinary skill in the art to increase breakdown voltage of the transistor ([0007]).
 “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim134, as applied to claim 1 above, and further in view of Ito et al. (US publication 2016/0211367 A1), hereinafter referred to as Ito367.

Regarding claim 6, Kim134 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Kim134 does not explicitly teach wherein the gate structure and the semiconductor layer are of the same material.
Ito367 teaches wherein the gate structure and the semiconductor layer are of the same material (410 and 430 are p-type material, [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim134 with that of Ito367 so that wherein the gate structure and the semiconductor layer are of the same material to lower a first driving voltage applied on the source region and the drain region to a second voltage applied on the gate structure (ABSTRACT).

Claim 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim134, as applied to claim 1 or 2 above, and further in view of Disney (US publication 2013/0020632 A1), hereinafter referred to as Disney632.

Regarding claim 7, Kim134 discloses all the limitations of claim 2 as discussed above on which this claim depends.
Kim134 does not explicitly teach wherein the body well is spaced apart from the drift well by a gap spacing.
Disney632 teaches wherein the body well is spaced apart from the drift well by a gap spacing (fig. 1) as a known alternative.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim134 with that of Disney632 so that wherein the body well is spaced apart from the drift well by a gap spacing because it is a known alternative and would have been familiar to a person of ordinary skill in the art to improve breakdown voltage of the transistor ([0022]).
 “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding claim 24, Kim134 discloses all the limitations of claim 2 as discussed above on which this claim depends.
Kim134 does not explicitly teach further comprising a body region disposed on the body well.
Disney632 teaches further comprising a body region (117, [0019]) disposed on the body well (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim134 with that of Disney632 so that further comprising a body region disposed on the body well to improve breakdown voltage of the transistor ([0022]).

Allowable Subject Matter
Claims 13, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828